Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 6 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an IMAGE FORMING METHOD WITH CALIBRATION PROCESSING, AND NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM HAVING STORED THEREON IMAGE FORMING PROGRAM OF THE SAME.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches: “... executing halftone processing on the input image data by using a plurality of dither matrices; performing calibration processing of generating, in order to calculate an amount of color shift that occurs in images formed by the plurality of color materials, common calibration data to be used in common in image formation on the image forming media of multiple sizes, the amount of color shift being calculated for each of a plurality of imaginary adjustment regions that are set by dividing, in a main scanning direction, an image formable width, which is a width in the main scanning direction and along which the image formation is enabled, into a plurality of imaginary image adjustment regions corresponding to the imaginary adjustment regions, respectively; performing image region dividing of determining, within the image formable width, a plurality of matrix boundaries corresponding to boundaries between the plurality of dither matrices arranged in an image formation target region, which corresponds to a region in which the image formation is to be performed in the one of image forming media of multiple sizes assumed by the input image data, and an image boundary position that matches with one of the plurality of matrix boundaries, and dividing the image formation target region at each of the determined image boundary positions in the main scanning direction, thereby setting a plurality of image adjustment regions; and performing correction processing of using the common calibration data to determine the plurality of imaginary adjustment regions positioned closest to the plurality of image adjustment regions, respectively, according to positions of the plurality of image adjustment regions in the main scanning direction within the image formable width, and using a correction amount for each of the determined imaginary adjustment regions to correct the position of the image adjustment region in a sub-scanning direction for each of the plurality of image adjustment regions, thereby reducing the color shift, wherein the image region dividing determines the image boundary position by applying a rounding function to a value obtained by dividing the number of pixels constituting a width of the image adjustment region by the number of pixels in one cycle of the dither matrix in the main scanning direction.”
Dependent claims 6 and 7 are inherently allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosier et al., US Patent 8331738, discloses segmenting the image when correcting for skew errors.  Hosier does not teach nor suggest the above underlined limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672